Rose, J.,
dissenting.
I dissent from the ruling that dying declarations are inadmissible in evidence except.in prosecutions for felonious homicides. Evidence of this character consists of statements by a person conscious of certain and immediate death. The common law once sanctioned proof of dying declara*821tions in both civil and criminal cases. The solemnity of approaching dissolution and the natural inclination to refrain from false accusations in the presence of impending death performed the office of an oath for the purpose of ascertaining the truth from a person having knowledge of material facts. In time, criticism based on the inadmissibility of hearsay evidence, on the lack of opportunity for cross-examination, and on other technical objections to the general applicability of the common-law rule resulted in restricting dying declarations to prosecutions for homicide in many jurisdictions. Some courts, however, admitted dying declarations in other criminal cases. An able text-writer and teacher condemned the restrictions as heresies of the last century, saying:
“The sanction of a dying declaration is equally efficacious whether it speaks of a murder or a robbery or a fraudulent will; and, the necessity being the same, the admissibility should be the same. The spurious principle is recognized as unworkable in logical strictness, and, whe nfairly carried out, comes into conflict with convenience and good sense. Its limitations are heresies of the last century, which have not even the sanction of antiquity.” 3 Wigmore, Evidence (2d ed.) sec. 1436.
Some eminent courts have taken the same view, though the current of modern precedent is to the contrary. A reason for admitting dying declarations in one class of cases and excluding them in others has been recently stated as follows:
“Dying declarations are admissible in cases of felonious homicide, on the ground of public policy and necessity, since that crime is usually committed in secret, and it cannot be allowed to such an offender to commit the crime, and by the same act still forever the tongue of the only person. In the world who could affirm his guilt.” 1 R. C. L. 529, sec. 70.
The reasons for admitting such evidence in trials for homicidal felonies and rejecting it in prosecutions for criminal acts of sexual perverts are not based on logical *822or justifiable distinctions. In cases of felonious homicide, dying declarations as proofs of guilt are generally sanctioned by the courts of the country. The reasons for applying the rule in one class of cases sanction the same kind of evidence in prosecutions for other classes of crimes. If necessity is the test, the protection of innocent children, both male and female, from the sexual depravity of moral perverts is as essential as the protection of human life from the homicidal tendency of assassins. If secrecy is the standard of admissibility, sexual crimes are generally committed in secret and the victims are sometimes children too young and innocent to testify as witnesses. I condemn the distinction as unfounded in reason and experience. I challenge the propriety or necessity of waiting for the legislature to change or make rules of evidence for the purpose of proving the guilt of malefactors who are already too numerous for the sanctity of innocence and the privilege of life.
Dean, J., joins in this dissent.